Exhibit 10.24

AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
Wolverine Worldwide: Howard City, MI
THIS AGREEMENT ("Agreement") is made and entered into as of the Effective Date
by and between AR CAPITAL, LLC ("Buyer"), and 3W DEVELOPMENT II, L.L.C.
("Seller").
In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.    Terms and Definitions. The terms listed below shall have the respective
meaning given them as set forth adjacent to each term.
(a)"Broker" shall mean Geoffrey Meekhoff of CWD Real Estate
Investment, acting as Seller's agent.
(b)"Closing" shall mean the consummation of the transaction contemplated
herein, which shall occur, subject to any applicable extension periods set forth
in this Agreement, on the date that is ten (10) business days after the last day
of the Due Diligence Period (as defined herein) unless the Buyer waives the full
Due Diligence Period and elects to close earlier by providing written notice
thereof to Seller. The date of Closing is sometimes hereinafter referred to as
the "Closing Date." Neither party will need to be present at Closing, it being
anticipated that the parties will deliver all Closing documents and deliverables
in escrow to the Escrow Agent prior to the date of Closing.
(c)"Due Diligence Period" shall mean the period beginning upon the
Effective Date and extending until 11:59 PM EST on the date that is twenty-eight
(28) days thereafter or the date on which Seller receives written notice of
Buyer's waiver of the Due Diligence Period. Seller shall deliver to Buyer all of
the Due Diligence Materials within five (5) business days after the Effective
Date, and for each day that passes thereafter until all of the Due Diligence
Materials are delivered to Buyer, the Due Diligence Period and the Closing Date
shall be extended by one (1) business day.
(d)"Earnest Money" shall mean FIVE HUNDRED THOUSAND and NO/100 DOLLARS
($500,000.00). The Earnest Money shall be delivered to Escrow Agent within three
(3) business days after the Effective Date. The Earnest Money shall be deposited
by Buyer in escrow with Escrow Agent, to be applied as part payment of the
Purchase Price at the time the sale is closed, or disbursed as agreed upon in
accordance with the terms of this Agreement. Seller and Buyer each shall pay
one-half of all reasonable escrow fees charged by Escrow Agent.
(e)"Effective Date" This Agreement shall be signed by both Seller and
Buyer. The date that is one (1) business day after the date of execution and
delivery of this Agreement by both Seller and Buyer shall be the "Effective
Date" of this Agreement.





--------------------------------------------------------------------------------



(f)"Escrow Agent" shall mean Stewart Title Guaranty, One Washington Mall — Suite
1400, Boston, MA 02108. Attention: Annette L. Comer, Telephone: (617-9332441),
E-Mail: acomer@stewart.com The parties agree that the Escrow Agent shall be
responsible for (x) organizing the issuance of the Commitment and Title.
2
(g)"Lease" shall mean that certain Lease dated as of August 15, 1997 (the
"Lease") between Seller, as landlord, and Wolverine World Wide, Inc., as tenant
("Tenant"), as amended.
(h)"Property" shall mean (a) that certain real property located at 214 Washburn
Street, Howard City, Michigan being more particularly described on Exhibit A,
attached hereto and incorporated herein (the "Real Property") together with all
buildings, facilities and other improvements located thereon (collectively, the
"Improvements"); (b) all right, title and interest of Seller under the Lease and
all security deposits (if any) that Seller is holding pursuant to the Lease; (c)
all right, title and interest of Seller in all machinery, furniture, equipment
and items of personal property of Seller attached or appurtenant to, located on
or used in the ownership, use, operation or maintenance of the Property or the
Improvements (collectively, the "Personalty"); (d) all right, title and interest
of Seller, if any, to any unpaid award for (1) any taking or condemnation of the
Property or any portion thereof, or (2) any damage to the Property or the
Improvements by reason of a change of grade of any street or highway; (e) all
easements, licenses, rights and appurtenances relating to any of the foregoing;
and (f) all right, title and interest of Seller in and to any warranties,
tradenames, logos (including any federal or state trademark or tradename
registrations), or other identifying name or mark now used in connection with
the Real Property and/or the Improvements, but expressly excluding any such
property to the extent owned by Tenant (the "Intangible Property").
(i)"Purchase Price" shall mean SEVENTEEN MILLION TWO HUNDRED ONE THOUSAND TWO
HUNDRED FORTY-FOUR and NO/100 DOLLARS ($17,201,244.00). The Purchase Price is
based on a capitalization rate of 7.88% and an Annual Net Rent (hereinafter
defined) of $1,355,458.00 per annum. If the Annual Net Rent on the Closing Date
is not the same, the Purchase Price shall be adjusted accordingly.
(j)Seller and Buyer's Notice address
(i)"Seller's Notice Address" shall be as follows, except as same
may be changed pursuant to the Notice section herein:
3W Development II, L.L.C.
32 Market Avenue SW, Suite 200
Grand Rapids, MI 49503
Tel. No.: 616.826.3236
Email: jwheeler@orionbuilt.com
"Buyer's Notice Address" shall be as follows, except as same
may be changed pursuant to the Notice section herein:



--------------------------------------------------------------------------------



Michael Weil
AR Capital, LLC


405 Park Avenue, 15th Floor
New York, NY 10022
Tel. No.: 212.415.6505 Fax No.: 857.207.3397 Email:mweil@arlcap.comAnd to:
Jesse Galloway
AR Capital, LLC
405 Park Avenue, 15th Floor
New York, NY 10022
Tel. No.: 212.415.6516
Fax No.: 646.861.7751
Email: igalloway@arlcap.com
And Due Diligence Materials (if provided by email) to: duediligence@arlcap.com
With hard copies and/or cds to:
James A. (Jim) Mezzanotte
AR Capital, LLC
7621 Little Avenue, Suite 200
Charlotte, NC 28226
Tel. No.: 704.626.4400
Fax No.: 212.415.6507
Email: jmezzanotte@arlcap.com
Purchase and Sale of the Property. Subject to the terms of this Agreement,
Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller, the
Property for the Purchase Price.
2.Payment of Purchase Price. The Purchase Price to be paid by Buyer to Seller
shall be paid by wire transfer of immediately available funds in the amount of
the Purchase Price plus or minus prorations, credits and adjustments as provided
in Section 4 and elsewhere in this Agreement to Escrow Agent, at the time of
Closing, or as otherwise agreed to between Buyer and Seller.
3.Proration of Expenses and Payment of Costs and Recording Fees.
(a)    All real estate taxes, rollback taxes, personal property taxes, water and
sewer use charges, and any other charges and assessments constituting a lien on
the Property (collectively "Taxes and Assessments") due and payable on or before
the Closing Date shall be





--------------------------------------------------------------------------------



remitted to the collecting authorities or to the Escrow Agent by Seller prior to
or at Closing. There shall be no closing adjustments between the parties for
Taxes and Assessments not yet due and payable at Closing unless Tenant is not
responsible for all such Taxes and Assessments due in accordance with the
provisions of the Lease.
4
(b)All rents shall be prorated as of the Closing Date with Buyer being credited
for
rent attributable to the day of Closing through and including the last day of
the calendar month in which the Closing Date occurs; provided, however, if the
Closing Date shall occur within ten (10) days of the end of the month in which
Closing occurs, Buyer and Seller agree that Buyer shall be credited with the
following month's rent at Closing and Seller shall be entitled to retain any
rents received by Seller that are attributable to the month following the month
in which the Closing Date occurs and Buyer agrees to the extent that it receives
any rent attributable to such month which was adjusted at Closing, it will
refund such amount to Seller as soon as reasonably possible.
(c)Seller shall pay or be charged with the following costs and expenses in
connection
with this transaction which costs shall be referred to as "Seller's Closing
Costs":
(i)100% of all Owner's Title Insurance policy premiums, including search
costs and a survey endorsement, but excluding any other endorsements issued in
connection with such policies other than endorsements that Seller elects to
purchase to cover title issues, if any;
(ii)Transfer taxes and conveyance fees on the sale and transfer of the
Property.
(iii)Broker's commission payments (for both leasing and sales commissions
earned), in accordance with Section 23 of this Agreement;
(iv)All fees relating to the granting, executing and recording of the Deed for
the
Property and for any costs incurred in connection with the release of existing
debt, including, but not limited to, prepayment penalty fees and recording fees
for documents providing for the release of the applicable Property from the
existing debt.
(v)$1,500,000.00 shall be deducted from the Seller's proceeds at close by the
Title Company and transferred directly to the Tenant to satisfy the payment
required to Tenant pursuant to Paragraph 8 of the 8th Amendment to Lease
attached as Exhibit J.
(vi)$150,000.00 shall be escrowed from the Seller's proceeds at close by the
Title Company until any increase in property taxes attributable to the transfer
of ownership of the Property has been determined. The amount so determined,
divided by a capitalization rate of 7.88%, will be released to Buyer. The
remainder of the escrow, if any, will be returned to Seller.
(vii)At Closing, Buyer shall receive a credit of $250,000.00 to reimburse Buyer
for the costs of completing the Proposed Repair Scope referenced in Paragraph 3
and Exhibit A of the 8th Amendment to Lease.





--------------------------------------------------------------------------------



(viii) At Closing, Buyer shall receive a credit of $425,000.00 to reimburse
Buyer for the costs of completing a roof coating on the roof.
5
(d)    Buyer shall pay or be charged with the following costs and expenses in
connection with this transaction, which costs shall be referred to as "Buyer's
Closing Costs":
(i)Title Insurance policy premiums for any endorsements issued in connection
with such policies other than endorsements that Seller elects to purchase to
cover title issues, if any, and other than a survey endorsement;
(ii)all costs and expenses in connection with Buyer's financing, including
appraisal, points, commitment fees and the like and costs for the filing of all
documents necessary to complete such financing and related documentary stamp tax
and intangibles tax; and
(iii)Buyer shall pay for the cost of its own survey, Phase 1 environmental
study and due diligence investigations.
(e)    Each party shall pay its own legal fees incidental to the negotiation,
execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.
5.Title. At Closing, Seller agrees to convey to Buyer fee simple marketable
title to
the Property by special warranty deed, free and clear of all liens, defects of
title, conditions, easements, assessments, restrictions, and encumbrances except
for Permitted Exceptions (as hereinafter defined).
6.Examination of Property. Seller and Buyer hereby agree as follows:
(a)    Buyer shall order a title commitment (the "Title Commitment") from
Escrow Agent, a survey and a zoning report for the Property promptly after the
date hereof. All matters shown in the Title Commitment, survey or zoning report
("Title Matters") with respect to which Buyer fails to object prior to the
expiration of the Due Diligence Period shall be deemed "Permitted Exceptions".
However, Permitted Exceptions shall not include any mechanic's lien or any
monetary lien, or any deeds of trust, mortgage, or other loan documents secured
by the Property, (collectively, "Liens"). Seller shall be required to cure or
remove all Liens (by payment, bond deposit or indemnity acceptable to Escrow
Agent). Seller agrees to remove or cure any objections of Buyer which are of a
nature that are capable of being cured with reasonable efforts prior to Closing.
Seller shall have no obligation to cure any Title Matter objected to, except as
aforesaid, provided Seller notifies Buyer of any objections which Seller elects
not to remove or cure within five (5) business days following receipt of Buyer's
objections. In the event that Seller refuses to remove or cure any objections,
Buyer shall have the right to terminate this Agreement upon written notice to
Seller given within five (5) business days after receipt of Seller's notice,
upon which termination the Earnest Money shall be returned to Buyer and neither
party shall have any further obligation hereunder, except as otherwise expressly
set forth herein. If any matter not revealed in the Title Commitment is
discovered by Buyer or by the Escrow Agent and is added to the Title Commitment
by the Escrow Agent at or prior to Closing, Buyer shall have until the earlier
of (i) ten (10) days after the Buyer's receipt of



--------------------------------------------------------------------------------



the updated, revised Title Commitment showing the new title exception, together
with a legible copy of any such new matter, or (ii) the date of Closing, to
provide Seller with written notice of its objection to any such new title
exception (an "Objection"). If Seller does not remove or cure such Objection
prior to the date of Closing, Buyer may terminate this Agreement, in which case
the Earnest Money shall be returned to Buyer, Seller shall reimburse Buyer for
all out of pocket costs and expenses incurred hereunder and neither party shall
have any further obligation hereunder, except as otherwise expressly set forth
herein.


(b)    Within five (5) days following the Effective Date, Seller shall provide
to
Buyer copies of the following documents and materials pertaining to the Property
to the extent within Seller's possession or reasonably obtainable by Seller or
Seller's counsel: (i) a complete copy of all leases affecting the Property
(unless the same have previously been provided to Buyer) and all amendments
thereto and of all material correspondence relating thereto; (ii) a copy of all
surveys and site plans of the Property, including without limitation any
as-built survey obtained or delivered to tenants of the Property in connection
with its construction; (iii) a copy of all architectural plans and
specifications and construction drawings and contracts for improvements located
on the Property; (iv) a copy of Seller's title insurance commitments and
policies relating to the Property;; (vi) a copy of all environmental,
engineering and physical condition reports for the Property; (vii) copies of the
Property's real estate tax bills for the current and prior two (2) tax years or,
if the Property has been owned by Seller for less than two (2) tax years, for
the period of ownership; (viii) a copy of each tenant sales reports for the
previous twenty four (24) calendar months or if the Tenant has been operating
for less than twenty-four (24) months, for the period of operation; (ix) the
operating statements of the Property for the twenty four (24) calendar months
immediately preceding the Effective Date or if the Tenant has been operating for
less than twenty-four (24) months, for the period of operation; (x) all service
contracts and insurance policies which affect the Property, if any; (xi) a copy
of all warranties relating to the improvements constructed on the Property,
including without limitation any roof warranties; and (xii) a written inventory
of all items of personal property to be conveyed to Buyer, if any (the "Due
Diligence Materials"). Seller shall deliver any other documents relating to the
Property reasonably requested by Buyer, to the extent within Seller's possession
or reasonably obtainable by Seller or Seller's counsel, within three (3)
business days following such request. Additionally, during the term of this
Agreement, Buyer, its agents and designees, shall have the right to enter the
Property for the purposes of inspecting the Property, conducting soil tests, and
making surveys, mechanical and structural engineering studies, inspecting
construction, and conducting any other investigations and inspections as Buyer
may reasonably require to assess the condition and suitability of the Property;
provided, however, that such activities by or on behalf of Buyer on the Property
shall not damage the Property nor interfere with construction on the Property or
the conduct of business by Tenant under the Lease; and provided further,
however, that Buyer shall indemnify and hold Seller harmless from and against
any and all claims or damages to the extent resulting from the activities of
Buyer on the Property, and Buyer shall repair any and all damage caused, in
whole or in part, by Buyer and return the Property to its condition prior to
such damage, which obligation shall survive Closing or any termination of this
Agreement. Seller shall reasonably cooperate with the efforts of Buyer and the
Buyer's representatives to inspect the Property. After the Effective Date, Buyer
shall be permitted to speak and meet with Tenant in connection with Buyer's due
diligence. Upon signing this agreement,



--------------------------------------------------------------------------------



Seller shall provide Buyer with the name of a contact person(s) for the purpose
of arranging site visits. Buyer shall give Seller reasonable written notice
(which in any
event shall not be less than two (2) business days) before entering the
Property, and Seller may have a representative present during any and all
examinations, inspections and/or studies on the Property. Buyer shall have the
unconditional right, for any reason or no reason, to terminate this Agreement by
giving written notice thereof to Seller and the Escrow Agent prior to the
expiration of the Due Diligence Period, in which event this Agreement shall
become null and void, Buyer shall receive a refund of the Earnest Money, and all
rights, liabilities and obligations of the parties under this Agreement shall
expire, except as otherwise expressly set forth herein.
7
(c)Within two (2) days following the Effective Date, Seller shall request
Estoppel Certificates certified to the following: "AR Capital, LLC, ARC
WWHWCMI001, LLC, and their lender, successors and assigns" (and simultaneously
provide Buyer with a copy of such request) and a Waiver of Tenant's right of
first refusal. It shall be a condition of Closing that Seller shall have
obtained an estoppel certificate from Tenant in the form attached hereto as
Exhibit F (the "Tenant Estoppel Certificate"), and Seller shall use good faith
efforts to obtain the same. Seller shall promptly deliver to Buyer photocopies
or pdf files of the executed estoppel certificate when Seller receives the same.
(d)Seller shall use good faith efforts to obtain subordination, non-disturbance
and attornment agreement from Tenant in form and substance reasonably acceptable
to Buyer and Buyer's Lender, if applicable (the "SNDA").
(e)Seller shall use good faith efforts to obtain estoppel certificates with
respect to reciprocal easement agreements as may be reasonably requested by
Buyer.
7.    Risk of Loss/Condemnation. Upon an occurrence of a casualty, condemnation
or taking, Seller shall notify Buyer in writing of same. Until Closing, the risk
of loss or damage to the Property, except as otherwise expressly provided
herein, shall be borne by Seller. In the event all or any portion of the
Property is damaged in any casualty or condemned or taken (or notice of any
condemnation or taking is issued) so that: (a) Tenant has a right of termination
or abatement of rent under the Lease, or (b) with respect to any casualty, if
the cost to repair such casualty would exceed $50,000, or (c) with respect to
any condemnation, any Improvements or access to the Property or more than five
percent (5%) of the Property is (or will be) condemned or taken, then, Buyer may
elect to terminate this Agreement by providing written notice of such
termination to Seller within ten (10) business days after Buyer's receipt of
notice of such condemnation, taking or damage, upon which termination the
Earnest Money shall be returned to the Buyer and neither party hereto shall have
any further rights, obligations or liabilities under this Agreement, except as
otherwise expressly set forth herein. With respect to any condemnation or taking
(of any notice thereof), if Buyer does not elect to cancel this Agreement as
aforesaid, there shall be no abatement of the Purchase Price and Seller shall
assign to Buyer at the Closing the rights of Seller to the awards, if any, for
the condemnation or taking, and Buyer shall be entitled to receive and keep all
such awards. With respect to a casualty, if Buyer does not elect to terminate
this Agreement or does not have the right to terminate this Agreement as
aforesaid, there shall be no abatement of the Purchase Price and Seller shall
assign to Buyer at the



--------------------------------------------------------------------------------



Closing the rights of Seller to the proceeds under Seller's insurance policies
covering such Property with respect to such damage or destruction (or pay to
Buyer any such proceeds received prior to Closing) and pay to Buyer the amount
of any deductible with respect thereto, and Buyer shall be entitled to receive
and keep any monies received from such insurance policies.





--------------------------------------------------------------------------------



8.    Earnest Money Disbursement. The Earnest Money shall be held by Escrow
Agent, in trust, and disposed of only in accordance with the following
provisions:
(a)If the Closing occurs, Escrow Agent shall deliver the Earnest Money to, or
upon the instructions of, Seller and Buyer on the Closing Date to be applied as
part payment of the Purchase Price. If for any reason the Closing does not
occur, Escrow Agent shall deliver the Earnest Money to Seller or Buyer only upon
receipt of a written demand therefor from such party, subject to the following
provisions of this clause (a). Subject to the last sentence of this clause (a),
if for any reason the Closing does not occur and either party makes a written
demand (the "Demand") upon Escrow Agent for payment of the Earnest Money, Escrow
Agent shall give written notice to the other party of the Demand within one
business day after receipt of the Demand. If Escrow Agent does not receive a
written objection from the other party to the proposed payment within five (5)
business days after the giving of such notice by Escrow Agent, Escrow Agent is
hereby authorized to make the payment set forth in the Demand. If Escrow Agent
does receive such written objection within such period, Escrow Agent shall
continue to hold such amount until otherwise directed by written instructions
signed by Seller and Buyer or a final judgment of a court. Notwithstanding the
foregoing provisions of this clause (a) if Buyer delivers a notice to Escrow
Agent and the Seller stating that Buyer has terminated this Agreement on or
prior to the expiration of the Due Diligence Period, then Escrow Agent shall
immediately return the Earnest Money to Buyer without the necessity of
delivering any notice to, or receiving any notice from Seller.
(b)The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties, and that Escrow Agent
shall not be liable to either of the parties for any action or omission on its
part taken or made in good faith, and not in disregard of this Agreement, but
shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys' fees, expenses and disbursements) incurred by Seller or
Buyer resulting from Escrow Agent's mistake of law respecting Escrow Agent scope
or nature of its duties. Seller and Buyer shall jointly and severally indemnify
and hold Escrow Agent harmless from and against all liabilities (including
reasonable attorneys' fees, expenses and disbursements) incurred in connection
with the performance of Escrow Agent's duties hereunder, except with respect to
actions or omissions taken or made by Escrow Agent in bad faith, in disregard of
this Agreement or involving negligence on the part of Escrow Agent. Escrow Agent
has executed this Agreement in the place indicated on the signature page hereof
in order to confirm that Escrow Agent shall hold the Earnest Money in escrow and
shall disburse the Earnest Money pursuant to the provisions of this Section 8.
9.    Default
(a)    In the event that Seller is ready, willing and able to close in
accordance
with the terms and provisions hereof, and Buyer defaults in any of its
obligations undertaken in this Agreement, Seller shall be entitled to, as its
sole and exclusive remedy to either: (i) if Buyer is willing to proceed to
Closing, waive such default and proceed to Closing in accordance with the terms
and provisions hereof; or (ii) declare this Agreement to be terminated, and
Seller shall be entitled to immediately receive all of the Earnest Money as
liquidated damages as and for Seller's sole remedy. Upon such termination,
neither Buyer nor Seller shall have any further



--------------------------------------------------------------------------------



rights, obligations or liabilities hereunder, except as otherwise expressly
provided herein. Seller and Buyer agree that (a) actual damages due to Buyer's
default hereunder would be difficult and inconvenient to ascertain and that such
amount is not a penalty and is fair and reasonable in light of all relevant
circumstances, (b) the amount specified as liquidated damages is not
disproportionate to the damages that would be suffered and the costs that would
be incurred by Seller as a result of having withdrawn the Property from the
market, and (c) Buyer desires to limit its liability under this Agreement to the
amount of the Earnest Money paid in the event Buyer fails to complete Closing.
Seller hereby waives any right to recover the balance of the Purchase Price, or
any part thereof, and the right to pursue any other remedy permitted at law or
in equity against Buyer. In no event under this Section or otherwise shall Buyer
be liable to Seller for any punitive, speculative or consequential damages.
9
(b)    In the event of a default in the obligations herein taken by Seller with
respect to the Property, Buyer may, as its sole and exclusive remedy, either:
(i) waive any unsatisfied conditions and proceed to Closing in accordance with
the terms and provisions hereof; (ii) terminate this Agreement by delivering
written notice thereof to Seller no later than Closing, upon which termination
the Earnest Money shall be refunded to Buyer, Seller shall pay to Buyer all of
the out-of-pocket costs and expenses incurred by Buyer in connection with this
Agreement, which return and payment shall operate to terminate this Agreement
and release Seller and Buyer from any and all liability hereunder, except those
which are specifically stated herein to survive any termination hereof; (iii)
enforce specific performance of Seller's obligations hereunder; or (iv) by
notice to Seller given on or before the Closing Date, extend the Closing Date
for a period of up to thirty (30) days (the "Closing Extension Period"), and the
"Closing Date" shall be moved to the last day of the Closing Extension Period.
If Buyer so extends the Closing Date, then Seller may, but shall not be
obligated to, cause said conditions to be satisfied during the Closing Extension
Period. If Seller does not cause said conditions to be satisfied during the
Closing Extension Period, then Buyer shall have the remedies set forth in
Section 9(b) (i) through (iii) above except that the term "Closing" shall read
"Extended Closing".
Notwithstanding the foregoing, in the event of a willful or intentional default
of Seller hereunder, Buyer shall, in addition to the foregoing remedies, be
permitted to pursue any and all rights and remedies available to Buyer at law or
in equity; provided, however, in no event shall Seller be liable to Buyer for
any punitive, speculative or indirect consequential damages.
10.    Closing. The Closing shall consist of the execution and delivery of
documents by
Seller and Buyer, as set forth below, and delivery by Buyer to Seller of the
Purchase Price in accordance with the terms of this Agreement. Seller shall
deliver to Escrow Agent for the benefit of Buyer at Closing the following
executed documents:
(a)A Special Warranty Deed in the form attached hereto as Exhibit B;
(b)An Assignment and Assumption of Lease and Security Deposits, in the form
attached hereto as Exhibit C;
(c)A Bill of Sale for the personal property, if any, in the form attached hereto
as Exhibit D;





--------------------------------------------------------------------------------



of Exhibit E;
(d) An Assignment of Contracts, Permits, Licenses and Warranties in the form
(e)An original Tenant Estoppel Certificate dated no earlier than 30 days prior
to the date of Closing. In addition, the business terms of the Tenant Estoppel
Certificate must be in accordance with and not contradict the Lease. If the
Lease and any amendments, bearing the original signatures of the landlord and
tenant thereunder have not been delivered to Buyer previously, a copy thereof
confirming that the copy is true, correct and complete shall be attached to the
Tenant Estoppel;
(f)A settlement statement setting forth the Purchase Price, all prorations and
other adjustments to be made pursuant to the terms hereof, and the funds
required for Closing as contemplated hereunder;
(g)All transfer tax statements, declarations and filings as may be necessary or
appropriate for purposes of recordation of the deed;
(h)Good standing certificates and corporate resolutions or member or partner
consents, as applicable, and such other documents as reasonably requested by
Escrow Agent;
(i)Originals of the warranties set forth on Exhibit I, and any additional
warranties required by the Lease, re-issued at Seller's expense, to Buyer or
Tenant, as requested by Buyer;
(j)A certificate pursuant to Section 1445 of the Internal Revenue Code of 1986,
as amended, or the regulations issued pursuant thereto, certifying the
non-foreign status of Seller;
(k)An owner's title affidavit as to mechanics' liens and possession and other
matters in customary form reasonably acceptable to Buyer and Escrow Agent;
(l)    An original SNDA fully executed and notarized by Tenant, if requested by
Buyer;
(m)Letter to Tenant in form of Exhibit H attached hereto;
(n)A certificate of insurance Or other evidence reasonably satisfactory to Buyer
memorializing and confirming that Tenant is then maintaining policies of
insurance of the types and in the amounts required by the Lease; and
(o)Such other instruments as are reasonably required by Escrow Agent to close
the escrow and consummate the purchase of the Property in accordance with the
terms hereof.
At Closing, Buyer shall instruct Escrow Agent to deliver the Earnest Money to
Seller which shall be applied to the Purchase Price, shall deliver the balance
of the Purchase Price to Seller and shall execute and deliver execution
counterparts of the closing documents referenced in clauses (b) and (g) above.
Buyer shall have the right to advance the Closing upon five (5)



--------------------------------------------------------------------------------



days prior written notice to Seller; provided that all conditions precedent to
both Buyer's and Seller's respective obligations to proceed with Closing under
this Agreement have been satisfied (or, if there are conditions to a party's
obligation to proceed with Closing that remain unsatisfied, such conditions have
been waived by such party). Buyer shall have a one-time right to extend the
Closing for up to fifteen (15) business days upon written notice to Seller to be
received by Seller on or prior to the date scheduled for the Closing. If Buyer
timely exercises this right to extend, any document that Seller is obligated to
provide that is "time sensitive" does not need to be provided again by Seller.
The Closing shall be held through the mail by delivery of the closing documents
to the Escrow Agent on or prior to the Closing or such other place or manner as
the parties hereto may mutually agree.
11.    Representations by Seller. For the purpose of inducing Buyer to enter
into this
Agreement and to consummate the sale and purchase of the Property in accordance
herewith, Seller makes the following representations and warranties to Buyer as
of the date hereof and as of the Closing Date:
(a)Seller is duly organized (or formed), validly existing and in good standing
under the laws of its state of organization, and to the extent required by law,
the State in which the Property is located. Seller has the power and authority
to execute and deliver this Agreement and all closing documents to be executed
by Seller, and to perform all of Seller's obligations hereunder and thereunder.
Neither the execution and delivery of this Agreement and all closing documents
to be executed by Seller, nor the performance of the obligations of Seller
hereunder or thereunder will result in the violation of any law or any provision
of the organizational documents of Seller or will conflict with any order or
decree of any court or governmental instrumentality of any nature by which
Seller is bound;
(b)Seller has not received any written notice of any current or pending
litigation, condemnation proceeding or tax appeals affecting Seller or the
Property and Seller does not have any knowledge of any pending litigation or tax
appeals against Seller or the Property; Seller has not initiated, nor is Seller
participating in, any action for a change or modification in the current
subdivision, site plan, zoning or other land use permits for the Property;
(c)Seller has not entered into any contracts, subcontracts or agreements
affecting the Property which will be binding upon Buyer after the Closing other
than the Lease;
(d)Except for violations cured or remedied on or before the date hereof,
Seller has not received any written notice from (or delivered any notice to) any
governmental authority regarding any violation of any law applicable to the
Property and Seller does not have knowledge of any such violations;
(e)Seller has fee simple title to the Property, and as of the Closing, such
title
will be free and clear of all liens and encumbrances except for Permitted
Exceptions and Seller will be the sole owner of the entire lessor's interest in
the Lease. The Property constitutes one or more separate tax parcels for
purposes of ad valorem taxation;





--------------------------------------------------------------------------------



With respect to the Lease: (i) the Lease forwarded to Buyer under Section
6(b) is a true, correct and complete copy of the Lease; (ii) the Lease is in
full force and effect and there is no default thereunder; (iii) no brokerage or
leasing commissions or other compensation is or will be due or payable to any
person, firm, corporation or other entity with respect to or on account of the
current term of the Lease or any extension or renewal thereof; (iv) Seller has
no outstanding obligation to provide Tenant with an allowance to construct, or
to construct at its own expense, any tenant improvements; and (v) The total
scheduled annual base rent (the "Annual Net Rent") for the initial term of the
Lease will be $1,355,458.00 per annum;
(g)There are no occupancy rights, leases or tenancies affecting the Property
other than the Lease. Neither this Agreement nor the consummation of the
transactions contemplated hereby is subject to any first right of refusal or
other purchase right in favor of any other person or entity; and apart from this
Agreement, Seller has not entered into any written agreements for the purchase
or sale of the Property, or any interest therein which has not been terminated;
(h)The transactions contemplated hereby either (i) will not constitute a sale of
all or substantially all the assets of Seller, or (ii) if such transaction does
constitute a sale of all or substantially all the assets of any Seller, Seller
shall provide to Buyer at Closing an excise tax lien waiver or such other
reasonably obtainable instruments evidencing compliance with laws or payment of
taxes to the extent required by the law of the relevant state, or an
indemnification from a party reasonably acceptable to Buyer for any resulting
liability with respect to the period prior to the Closing;
(i)To Seller's knowledge, except as set forth in the environmental reports
previously delivered by Seller to Buyer, no hazardous substances have been
generated, stored, released, or disposed of on or about the Property in
violation of any law, rule or regulation applicable to the Property which
regulates or controls matters relating to the environment or public health or
safety (collectively, "Environmental Laws"). Seller has not received any written
notice from (nor delivered any notice to) any federal, state, county, municipal
or other governmental department, agency or authority concerning any petroleum
product or other hazardous substance discharge or seepage. For purposes of this
Subsection, "hazardous substances" shall mean any substance or material which is
defined or deemed to be hazardous or toxic pursuant to any Environmental Laws.
To Seller's knowledge, there are no underground storage tanks located on the
Property; and
(j)Exhibit I attached hereto is a true, correct and complete listing of all
warranties in effect for the Property (the "Warranties").
The representations and warranties of Seller shall survive Closing for a period
of one (1)
year.
12.    Representations by Buyer. Buyer represents and warrants to, and covenants
with, Seller as follows:
(a)    Buyer is duly formed, validly existing and in good standing under the
laws
of Delaware, is authorized to consummate the transaction set forth herein and
fulfill all of its





--------------------------------------------------------------------------------



obligations hereunder and under all closing documents to be executed by Buyer,
and has all necessary power to execute and deliver this Agreement and all
closing documents to be executed by Buyer, and to perform all of Buyer's
obligations hereunder and thereunder. This Agreement and all closing documents
to be executed by Buyer have been duly authorized by all requisite corporate or
other required action on the part of Buyer and are the valid and legally binding
obligation of Buyer, enforceable in accordance with their respective terms.
Neither the execution and delivery of this Agreement and all closing documents
to be executed by Buyer, nor the performance of the obligations of Buyer
hereunder or thereunder will result in the violation of any law or any provision
of the organizational documents of Buyer or will conflict with any order or
decree of any court or governmental instrumentality of any nature by which Buyer
is bound.
The representations and warranties of Buyer shall survive Closing for a period
of one (1)
year.
13.    Conditions Precedent to Buyer's Obligations. Buyer's obligation to pay
the
Purchase Price, and to accept title to the Property, shall be subject to
compliance by Seller with the following conditions precedent on and as of the
date of Closing:
(a)Seller shall deliver to Buyer on or before the Closing the items set forth in
Section 10 above;
(b)Buyer shall receive from Escrow Agent or any other title insurer approved
by Buyer in its judgment and discretion, a current ALTA owner's form of title
insurance policy, or irrevocable and unconditional binder to issue the same,
with extended coverage for the Real Property in the amount of the Purchase
Price, dated, or updated to, the date of the Closing, insuring, or committing to
insure, at its ordinary premium rates Buyer's good and marketable title in fee
simple to the Real Property and otherwise in such form and with such
endorsements as provided in the title commitment approved by Buyer pursuant to
Section 6 hereof and subject only to the Permitted Exceptions (the "Title
Policy");
(c)Buyer shall have received a valid and permanent final certificate of
occupancy (or the equivalent thereof) for the Property which shall not contain
any contingencies or require any additional work to be completed;
(d)Tenant shall be in possession of the premises demised under the Lease,
open for business to the public and paying full and unabated rent under the
Leases and Tenant shall not have assigned or sublet the Property;
(e)The representations and warranties of Seller contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Seller shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Seller prior to or at the Closing;
(f)Seller shall have delivered to Buyer the Eighth Amendment to Lease fully
executed by Seller and Tenant in the form attached hereto as Exhibit J.



--------------------------------------------------------------------------------



(g)Seller shall have delivered to Buyer a written waiver by any party of any
right of first refusal, right of first offer or other purchase option that
Tenant or any other such party has pursuant to the Lease or otherwise to
purchase the Property from Seller, if any; and
(h)Seller shall have made all contributions, payments and/or reimbursements
and completed any and all work required by any governmental authority in
connection with the construction and development of the Property, including,
without limitation, as required by any variance or site plan approval.
In the event that the foregoing conditions precedent have not been satisfied as
of Closing, Buyer shall have the rights and remedies set forth in Section 9(b)
of this Agreement.
14.    Conditions Precedent to Seller's Obligations. Seller's obligation to
deliver title
to the Property shall be subject to compliance by Buyer with the following
conditions precedent on and as of the date of Closing:
(a)Buyer shall deliver to Escrow Agent on the Closing Date the remainder of
the Purchase Price, subject to adjustment of such amount pursuant to Section 2
hereof; and
(b)The representations and warranties of Buyer contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Buyer shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Buyer prior to or at the Closing.
15.    Notices. Unless otherwise provided herein, all notices and other
communications
which may be or are required to be given or made by any party to the other in
connection herewith shall be in writing and shall be deemed to have been
properly given and received on the date: (i) delivered by facsimile transmission
or by electronic mail (e.g. email), (ii) delivered in person, (iii) deposited in
the United States mail, registered or certified, return receipt requested, or
(iv) deposited with a nationally recognized overnight courier, to the addresses
set out in Section 1, or at such other addresses as specified by written notice
delivered in accordance herewith. Notwithstanding the foregoing, Seller and
Buyer agree that notice may be given on behalf of each party by the counsel for
each party and notice by such counsel in accordance with this Section 15 shall
constitute notice under this Agreement.
16.    Seller Covenants. Seller agrees that it: (a) shall continue to operate
and manage
the Property in the same manner in which Seller has previously operated and
managed the Property; (b) shall, subject to Section 7 hereof and subject to
reasonable wear and tear, maintain the Property in the same (or better)
condition as exists on the date hereof; and (c) shall not, without Buyer's prior
written consent, which, after the expiration of the Due Diligence Period may be
withheld in Buyer's sole discretion: (i) amend the Lease in any manner, nor
enter into any new lease, license agreement or other occupancy agreement with
respect to the Property; (ii) consent to an assignment of the Lease or a
sublease of the premises demised thereunder or a termination or surrender
thereof; (iii) terminate the Lease nor release any guarantor of or security for
the Lease unless required by the express terms of the Lease; and/or (iv) cause,
permit or



--------------------------------------------------------------------------------



consent to an alteration of the premises demised thereunder (unless such consent
is non-discretionary). Seller shall promptly inform Buyer in writing of any
material event adversely affecting the ownership, use, occupancy or maintenance
of the Property, whether insured or not.
15
17.Performance on Business Days. A "business day" is a day which is not a
Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day. When calculating
the period of time before which, within which or following which any act is to
be done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded. If the last day of such
period is a non-business day, the period in question shall end on the next
succeeding business day.
18.Entire Agreement. This Agreement constitutes the sole and entire agreement
among the parties hereto and no modification of this Agreement shall be binding
unless in writing and signed by all parties hereto. No prior agreement or
understanding pertaining to the subject matter hereof (including, without
limitation, any letter of intent executed prior to this Agreement) shall be
valid or of any force or effect from and after the date hereof.
19.Severability. If any provision of this Agreement, or the application thereof
to
any person or circumstance, shall be invalid or unenforceable, at any time or to
any extent, then the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which it is invalid
or unenforceable, shall not be affected thereby. Each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.
20.No Representations or Warranties. Buyer hereby acknowledges, understands
and agrees that it has an opportunity to inspect the Property as set forth in
Section 6 herein, and except as set forth in this Agreement, the Property shall
be conveyed at Closing to Buyer in "as-is" condition with no representation or
warranties whatsoever.
21.Applicable Law. This Agreement shall be construed under the laws of the State
or Commonwealth in which the Property is located, without giving effect to any
state's conflict of laws principles.
22.Tax-Deferred Exchange. Buyer and Seller respectively acknowledge that the
purchase and sale of the Property contemplated hereby may be part of a separate
exchange (an "Exchange") being made by each party pursuant to Section 1031 of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
with respect thereto. In the event that either party (the "Exchanging Party")
desires to effectuate such an exchange, then the other party (the
"Non-Exchanging Party") agrees to cooperate fully with the Exchanging Party in
order that the Exchanging Party may effectuate such an exchange; provided,
however, that with respect to such Exchange (a) all additional costs, fees and
expenses related thereto shall be the sole responsibility of, and borne by, the
Exchanging Party; (b) the Non-Exchanging Party shall incur no additional
liability as a result of such exchange; (c) the contemplated exchange shall not
delay any of the time periods or other obligations of the



--------------------------------------------------------------------------------



Exchanging Party hereby, and without limiting the foregoing, the scheduled date
for Closing shall not be delayed or adversely affected by reason
of the Exchange; (d) the accomplishment of the Exchange shall nbt be a condition
precedent or condition subsequent to the Exchanging Party's obligations under
the Agreement; and (e) the Non-Exchanging Party shall not be required to hold
title to any land other than the Property for purposes of the Exchange. The
Exchanging Party agrees to defend, indemnify and hold the Non-Exchanging Party
harmless from any and all liability, damage or cost, including, without
limitation, reasonable attorney's fees that may result from Non-Exchanging
Party's cooperation with the Exchange. The Non-Exchanging Party shall not, by
reason of the Exchange, (i) have its rights under this Agreement, including,
without limitation, any representations, warranties and covenants made by the
Exchanging Party in this Agreement (including but not limited to any warranties
of title, which, if Seller is the Exchanging Party, shall remain warranties of
Seller), or in any of the closing documents (including but not limited to any
warranties of title, which, if Seller is the Exchanging Party, shall remain
warranties of Seller) contemplated hereby, adversely affected or diminished in
any manner, or (ii) be responsible for compliance with or deemed to have
warranted to the Exchanging Party that the Exchange complies with Section 1031
of the Code.
23.Broker's Commissions. Buyer and Seller each hereby represent that, except for
the Broker listed herein, there are no other brokers involved or that have a
right to proceeds in this transaction. Seller shall be responsible for payment
of commissions to the Broker pursuant to a separate written agreement executed
by Seller. Seller and Buyer each hereby agree to indemnify and hold the other
harmless from all loss, cost, damage or expense (including reasonable attorneys'
fees at both trial and appellate levels) incurred by the other as a result of
any claim arising out of the acts of the indemnifying party (or others on its
behalf) for a commission, finder's fee or similar compensation made by any
broker, finder or any party who claims to have dealt with such party (except
that Buyer shall have no obligations hereunder with respect to any claim by
Broker). The representations, warranties and indemnity obligations contained in
this section shall survive the Closing or the earlier termination of this
Agreement.
24.Assignment. Buyer may assign its rights under this Agreement, provided,
however, that no such assignment shall relieve Buyer of any of its obligations
hereunder until Closing is complete. Buyer is entering into this Agreement for
and on behalf of a related special purpose entity titled ARC WWHWCMI001, LLC
("Approved Assignee") and intends to assign Approved Assignee its rights
hereunder prior to Closing. The notice address for the Approved Assignee is 106
York Road, Jenkintown, PA 19046.
25.Attorneys' Fees. In any action between Buyer and Seller as a result of
failure to
perform or a default under this Agreement, the prevailing party shall be
entitled to recover from the other party, and the other party shall pay to the
prevailing party, the prevailing party's attorneys' fees and disbursements and
court costs incurred in such action.
26.Counterparts. This Agreement may be executed in one or more counterparts, all
of which shall be considered one and the same agreement, and shall become a
binding agreement when one or more counterparts have been signed by each of the
parties and delivered to the other party.



--------------------------------------------------------------------------------



Signatures on this Agreement which are transmitted by electronically shall be
valid for all purposes, however any party shall deliver an original signature on
this Agreement to the other party upon request.


27.    Anti-Terrorism. Neither Buyer or Seller, nor any of their affiliates, are
in
violation of any Anti-Terrorism Law (as hereinafter defined) or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law. "Anti-Terrorism Laws" shall mean any laws
relating to terrorism or money laundering, including: Executive Order No. 13224;
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has
been, or may hereafter be, renewed, extended, amended or replaced; the
applicable laws comprising or implementing the Bank Secrecy Act; and the
applicable laws administered by the United States Treasury Department's Office
of Foreign Asset Control (as any of the foregoing may from time to time be
amended, renewed, extended, or replaced).
[SIGNATURES APPEAR ON THE FOLLOWING PAGES]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date,


BUYER:
SELLER:
AR CAPITAL, LLC


By: /s/ Edward M. Weil, Jr.
Name: Edward M. Weil, Jr.
Title: President
Date: 12/2/13
3W DEVELOPMENT II, L.L.C.




By: /s/ John J. Wheeler
Title: Managing Manager
Date: 11/27/2013













THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE DEPOSIT.
20
ESCROW AGENT:



--------------------------------------------------------------------------------



STEWART TITLE GUARANTY


By: /s/ Annette M. Comer
Name: Annette M. Comer
Title: Vice President
Date: December 2, 2013



--------------------------------------------------------------------------------



EXHIBITS
Exhibit A    Real Property
Exhibit B    -    Form of Special Warranty Deed
Exhibit C    -    Form of Assignment and Assumption of Lease
Exhibit D    Form of Bill of Sale
Exhibit E    -    Form of Assignment of Contracts, Permits, Licenses and
Warranties
Exhibit F    Form of Tenant Estoppel
Exhibit G    -    Intentionally Omitted
Exhibit H    Form of Tenant Notice
Exhibit I    Warranties
Exhibit J    -    8th Amendment to Lease

